Citation Nr: 0530057	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  98-13 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for neuritis of the 
left side.


REPRESENTATION

Appellant represented by:	Greg Morton, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1973 to 
March 1977 and periods of active duty training from March 24 
through April 7, 1979, and May 18 through June 1, 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran service 
connection for Hepatitis C and neuritis of the left side.

The veteran testified before the undersigned Veterans Law 
Judge via videoconference technology in June 2000.  A 
transcript of the hearing is of record.

In August 2000, the Board denied the veteran's claims for 
service connection for Hepatitis C and neuritis of the left 
arm.  The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2001, the Court granted the appellee's motion to 
vacate the Board's decision, and remanded the case for action 
consistent with the motion.  In May 2003, the Board remanded 
the veteran's case to the RO for further development.  The 
appeal was returned to the Board in April 2004.  In April 
2004, the Board denied the veteran's claims and the veteran 
appealed the Board's decision to the Court.  In April 2005, 
the Court granted the joint motion to remand, and remanded 
the case for action consistent with the motion.  The appeal 
was returned to the Board in October 2005.

The issue of entitlement to service connection for neuritis 
of the left side is decided herein, whereas the issue of 
entitlement to service connection for Hepatitis C is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.



FINDING OF FACT

The veteran's neuritis of the left side is a disability of 
service origin.


CONCLUSION OF LAW

Neuritis of the left side is a disability incurred during 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part VA will attempt to obtain on 
behalf of the claimant.

As this decision allows a full grant of the desired benefit, 
no additional information or evidence is needed to 
substantiate the claim decided herein.


Factual Background

The veteran's service medical records show that in May 1985, 
while on a period of active duty for training, the veteran 
complained of left sided back pain with numbness to the left 
arm.  The diagnosis was neuritis of the left arm.  The 
veteran returned to the clinic complaining of swelling and a 
tingling sensation of the arm and hand that turned to a 
burning feeling.  He also complained of chronic pain with 
movement of his shoulder, elbow, thumb and index finger.  The 
veteran reported that he was working in a van.  He tried to 
answer the field phone and the intercom at the same time.  He 
made a quick turn to answer the intercom and a sharp pain 
shot from his neck through his left arm causing numbness in 
his left hand.  A May 1985 Statement of Medical Examination 
and Duty Status revealed that the veteran was present for 
duty and the veteran's injury was incurred in the line of 
duty.  The bases for the opinion were the medical records and 
examination.  A September 1985 Report of Investigation of 
Line of Duty and Misconduct Status shows a finding that the 
veteran's injury was not in the line of duty and not due to 
his own misconduct.  No rationale was given for the change in 
line of duty status.

A June 1998 VA outpatient medical record shows that the 
veteran complained of chronic pain in the left upper 
extremity.  The veteran reported that the pain had its onset 
in the 1980s when he was in the service and made a certain 
particular movement while on duty.  He stated that at that 
time, he had the onset of this pain and he had never been 
pain free since then.  The diagnosis was left upper extremity 
pain of uncertain etiology.

A September 1998 VA outpatient medical record shows that the 
veteran had a history of cervical pain.  He also complained 
of weakness in the left arm and leg.  He developed a work 
related injury years ago and overall his symptoms had been 
progressive.  They were worse over the past months.  He 
complained of tingling in his fingers and was found to have 
cervical stenosis.

A December 1998 letter from a VA physician, M.G., M.D., 
reveals that the veteran had severe cervical stenosis.

The veteran submitted additional letters from VA physicians 
dated from January 1999 to June 1999 that show that the 
veteran had severe cervical stenosis that required surgery.

In June 1999, the veteran underwent an examination by a 
private physician, B.W., M.D.  The physician found the 
veteran to have moderate to severe cervical stenosis at 
multiple levels due to spondylotic changes in the cervical 
spine region.

A July 1999 letter from a VA physician, P.E., M.D., shows 
that the veteran had cervical spine disease and was under his 
continued care.

In November 1999, in an Administrative Decision, the RO 
determined that the veteran's neck injury and left arm 
neuritis were not incurred in the line of duty.  The RO 
reasoned that the service department found the incident was 
not in the line of duty and the veteran did not present any 
evidence to refute the service department's decision.  Hence, 
based on the service department's determination that the 
incident was not in the line of duty, the RO found that they 
must accept the findings of the service department as 
conclusive for VA purposes and found that the veteran's 
neuritis of the left arm and neck injury were not incurred in 
the line of duty.

In June 2000, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing.  He stated that in 
March 1985 while he was on active duty for training, he 
sustained an injury and was found to have neuritis of the 
left arm as a result of the injury.  He explained that he 
made a quick move to answer the field phone.  Something shot 
out of his neck and came down his arm and left him burning.  
He went to the hospital after a few hours and they ran tests 
for a few days.  They told him he had a pinched nerve.  Since 
then, the pain had been worse.  He started getting numbness 
in his hand and pain all the time.  He had continued to have 
neurological problems along his left side since his injury in 
May 1985 and he presently had problems along the left side.  
It was his opinion that the neurological problems that he 
presently had on the left side were directly attributable to 
the injury sustained in May 1985 while on active duty for 
training.  He also stated that he had not had any problems 
with his neck before the injury in May 1985.  When asked 
about the reason for the change of the line of duty status of 
the veteran's injury, he answered that he was not given a 
rationale for the change in the decision.  

An October 2000 VA outpatient medical record shows that the 
veteran requested review of his medical records from the VA 
physician, J.P., M.D., for verification of his ongoing pain 
being related to his experience while in military service.  
The physician stated that he reviewed medical records from 
1985 that showed back pain present at that time.  The four 
pages of medical records did not allow an extensive overview 
of the relationship between then and now, but the examiner 
stated that it would not be unreasonable to presume that 
there may be some interrelationship between the conditions at 
the time of May 1985 and now.

In a December 2000 VA outpatient medical record, the veteran 
reported that he was having upper extremity pain and numbness 
in his hands.  His initial symptoms began in 1985 with neck 
pain and left arm pain.  He was working on a TCC-69 Van - 
multiple channel system - at the time of the incident and his 
neck was whip lashed while managing the intercom and field 
phone.  Since then his symptoms had progressed.  The VA 
physician, P.E., M.D., opined that it was reasonable to state 
that the veteran's present neck pain stemmed from this 
accident in the service.  The Board notes that this opinion 
is restated throughout the veteran's VA outpatient medical 
records dated until March 2003.  The future opinions are 
signed by a nurse practitioner.

In the veteran's representative's February 2002 statement, he 
argued that the veteran had submitted a medical opinion 
linking the 1985 symptoms to the same symptoms that the 
veteran currently suffered, and when the benefit of the doubt 
was applied to the veteran, service connection should be 
granted.

In July 2002, the veteran underwent a VA examination for his 
spine.  The examiner noted that he reviewed the veteran's 
claims folder prior to and during the examination.  The 
examiner noted that the veteran's medical records dated back 
to at least 1985 with complaints of left hand numbness.  He 
stated that a previous record by Dr. P. in December 2000 
stated that in 1985, back pain was "unreasonable to relate 
to service-connected events dating back to 1985 and beyond."  
After physical examination, the diagnosis was status post 
posterior spinal fusion for disk disease of the cervical 
spine without evidence of current radiculopathy and 
mechanical low back pain without radiculopathy.  The VA 
examiner opined that he would concur with Dr. P.'s previous 
note that he found it unreasonable and unable to connect the 
current mechanical low back symptoms with service-related 
activities.

In July 2002, the veteran also underwent a VA examination for 
neurological disorders.  The examiner noted that he reviewed 
the veteran's entire claims folder.  From the claims folder, 
the examiner noted that in 1985, the veteran made a sudden 
turn of his head when attempting to deal with a telephone and 
at that point he had the sudden onset of left side numbness 
and weakness, particularly in the arm.  His symptoms were 
documented and gradually the symptoms resolved to some extent 
but never completely.  Over the years, the veteran continued 
to experience symptoms and in 1998, he was found to have 
extensive cervical osteoarthritis with spondylosis, 
degenerative disc disease, and spinal canal stenosis and 
surgery was performed.  The diagnosis was cervical myelopathy 
with a level at approximately C-5.  This was consistent with 
the magnetic resonance image (MRI) demonstration of cervical 
spinal canal stenosis and was consistent with the surgery.  
In relation to the onset of the veteran's symptoms, the VA 
examiner opined that it was probable that the veteran had 
cervical spondylosis and osteoarthritis in 1985 at the time 
his symptoms began and it was reasonable to assume that the 
quick sharp head turn that the veteran described and which 
was documented in his military health record was related to 
the cervical osteoarthritis and was the initial symptom 
production from that clinical problem.  The examiner noted 
that the natural history of cervical spondylosis is one of 
progression.

In a July 2003 affidavit, the veteran stated that he had 
experienced no other neck injury other than the injury in 
service in May 1985.  He stated that he experienced a low 
back injury in 1997 that did not occur while in service and 
he was not seeking service connection for his low back 
injury, except that his low back was made worse by his neck 
injury.  The veteran also stated that he was not made aware 
that his injury in service had been reclassified as not 
incurred in the line of duty and he reiterated that he was 
performing his assigned tasks when the injury occurred.


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

After careful review of the evidence of record, the Board 
finds that service connection for the veteran's neuritis of 
the left side is warranted.  Initially, the Board finds that 
the veteran's neck injury was incurred in the line of duty.  
As such, the Board notes that the initial May 1985 record 
shows a finding that the injury was incurred in the line of 
duty.  According to 38 C.F.R. § 3.1(m) (2004), a service 
department finding that injury, disease or death occurred in 
line of duty will be binding on VA unless it is patently 
inconsistent with the requirements of law administered by VA.  
Although the September 1985 Report of Investigation 
reclassified the veteran's neck injury to not have been 
incurred in the line of duty, the report did not give a 
rationale for the reclassification.  The Board notes that the 
veteran was shown to be on active duty training at the time 
of the injury.  In addition, he was performing his official 
duties at the time of the injury.  Further, VA is not bound 
by a service department decision that the veteran's injury 
was not incurred in the line of duty.  VA is only bound by a 
service department decision that the veteran's injury was 
incurred in the line of duty.  In the absence of 
documentation that the veteran avoided duty by desertion or 
was absent without leave; was confined under a sentence of 
court-martial involving an unremitted dishonorable discharge; 
or was confined under sentence of a civil court for a felony, 
and with evidence showing that the veteran was on active duty 
training at the time of the injury and was performing his 
assigned official duties, the Board finds that his neck 
injury and subsequent neuritis of the left side was incurred 
in the line of duty.  38 C.F.R. § 3.1(m) (2004).

The Board also finds that the medical evidence of record 
supports a finding that the veteran's current neuritis of the 
left side is related to his in-service injury.  As such, the 
Board notes that the veteran has submitted medical opinions 
from various physicians that show a nexus between his current 
disability and his in-service injury.  The October 2000 VA 
physician, J.P., M.D., opined that it would not be 
unreasonable to presume that there may be some 
interrelationship between the veteran's current condition now 
and his condition at the time of his in-service injury.  He 
also stated that he reviewed the veteran's medical records 
from 1985.  In addition, the July 2002 VA examiner opined 
that the veteran had cervical spondylosis and osteoarthritis 
in 1985 at the time of the injury and it was reasonable to 
assume that the quick sharp head turn was related to the 
cervical osteoarthritis and was the initial symptom of the 
veteran's clinical problem.  The Board finds that the 
examiner did suggest that the veteran's cervical condition 
pre-existed his service; however, the neck injury in May 1985 
aggravated the veteran's pre-existing osteoarthritis as the 
resulting left side neuritis was the initial symptom of his 
clinical problem and the veteran had no previous symptoms 
prior to the May 1985 injury.  The Board does note that 
another July 2002 VA examiner opined that he would find it 
unreasonable and unable to connect current mechanical low 
back symptoms with service-related activities.  However, the 
veteran has consistently maintained that he is not claiming 
service connection for his low back disability.  Therefore, 
this opinion is not relevant to the current claim.  In 
addition, this VA examiner did not give an opinion as to the 
relationship of the veteran's current cervical spine 
disability and neuritis of the left side to the veteran's 
service activities.  Finally, the Board notes that a December 
2000 VA outpatient medical record shows a physician, P.E., 
M.D., opining that it was reasonable to state that the 
veteran's neck problems stem from his in-service accident.  
Although this physician did not note that he reviewed the 
veteran's service medical records prior to rendering this 
opinion, the Board notes that his opinion is consistent with 
the opinions of the October 2000 VA physician and the July 
2002 VA examiner, who both found a relationship between the 
veteran's current neuritis of the left side disability and 
his in-service injury.  Further, there is no medical evidence 
in the record that suggests that the veteran's neuritis of 
the left side is not related to his in-service injury.

In conclusion, as the veteran's in-service injury is found to 
have occurred in the line of duty and the medical evidence of 
record supports a finding that the veteran's current neuritis 
of the left side is related to the May 1985 in-service 
injury, the Board finds that service connection for the 
veteran's neuritis of the left side is warranted.


ORDER

Entitlement to service connection for neuritis of the left 
side is granted.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claim of service connection for Hepatitis C.  The Board notes 
that in April 2005, the Court remanded the veteran's appeal 
for action consistent with the April 2005 Joint Motion to 
Remand.  In the Joint Motion to Remand, the parties argued 
that the July 2002 VA examiner's opinion did not address the 
incubation period of Hepatitis C.  In addition, the parties 
argued that the July 2002 VA examiner did not consider that 
Hepatitis C was not discovered as a diagnosis until 1988 and 
did not render an opinion as to whether the veteran's 1979 
diagnosis of viral hepatitis was related to his 1997 
diagnosis of Hepatitis C.  In addition, they argued that the 
VA examiner did not address whether the veteran had symptoms 
of Hepatitis C while on active duty from 1973 - 1977, as the 
veteran contends.  As the Court ordered the veteran's appeal 
to be remanded to address these issues, the Board finds that 
a VA examination is necessary to determine the issue of 
service connection for Hepatitis C.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should contact the veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA or non-VA, 
which treated the veteran for Hepatitis C 
or sexually transmitted diseases since 
his separation from service.  After the 
veteran has signed the appropriate 
releases, those records that are not 
previously of record should be obtained 
and associated with the claims folders.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran is provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  The veteran should be afforded a VA 
examination by a physician knowledgeable 
in blood disorders. All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folders 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.   

The examiner is to provide an opinion 
regarding the etiology of the Hepatitis 
C.  The examiner should address the 
following in his or her examination 
report:

a.  The examiner should address 
the incubation period of 
Hepatitis C and how the 
incubation period affects the 
onset of the veteran's Hepatitis 
C.

b.  The examiner should address 
the fact that Hepatitis C was 
not a diagnosis until 1988 and 
how this would affect the 
veteran's viral hepatitis 
diagnosis as given in 1979.

c.  The examiner should render 
an opinion as to whether the 
veteran's current Hepatitis C 
diagnosis is at least as likely 
as not related to the 1979 viral 
hepatitis diagnosis.

d.  The examiner should render 
an opinion as to whether the 
veteran's current Hepatitis C is 
at least as likely as not 
related to his active duty 
service from March 1973 to March 
1977, considering specifically 
the veteran's symptoms, of which 
he contends are related to his 
Hepatitis C.

The physician must include adequate 
reasons and bases for all opinions 
rendered.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised by the RO that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse effects 
on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


